Citation Nr: 1733350	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-28 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 2008 to August 2012. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction has since been transferred to the Houston, Texas RO.

In his substantive appeal, the Veteran requested a videoconference hearing.  A hearing was scheduled for November 2016, which the Veteran requested be postponed.  A new hearing was scheduled for May 2017, but the Veteran did not appear.  Notice of the hearing was sent to the Veteran's current address of record.  As the Board has received no request for a postponement or good cause for the Veteran's failure to appear, his hearing request is deemed withdrawn.  38 C.F.R. 
§ 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran reported low back and left knee pain during service and asserts current symptoms of a disability.  Although he was afforded an examination during service, based on his subjective complaints and statements that these conditions have worsened since separation, the Board finds that a new examination should be undertaken to assess whether the Veteran has a current disability.  Additionally, any VA or private treatment records should be obtained and associated with the Veteran's file.  See 38 U.S.C.A. § 5103A(c).



Accordingly, the case is REMANDED for the following action:

1.  Obtain any existing VA treatment records. 

2.  With any necessary assistance from the Veteran, obtain any relevant private treatment records.

3.  Then schedule the Veteran for a VA examination in order to determine the nature and etiology of any current left knee and low back disabilities.  The examiner should review the Veteran's claims file, conduct any necessary testing, and address the following:

(a)  Identify any low back and left knee disabilities present since May 2012.

(b) For each disability so identified, please opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability had its onset in service or is otherwise the result of service, to include as a result of complaints of pain therein. 

A robust rationale is requested for any opinion provided, citing to clinical findings, claims file documents, and/or medical literature as appropriate.  

3.  Then after taking any additional development deemed necessary, readjudicate the issues on appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

